Citation Nr: 0723739	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-39 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Son-in-Law of Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had service from August 1947 to January 1972.  
The veteran died in February 2004, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the October 2004 rating 
decision, the RO denied service connection for the cause of 
the veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The appellant's disagreement with this rating 
decision led to this appeal.  The appeal was later 
transferred to the RO in Boise, Idaho.  The appellant and the 
appellant's son-in-law testified before the undersigned 
Veterans Law Judge in April 2007.  A copy of the hearing 
transcript has been associated with the claims file.

Additional VA and private medical evidence has been added to 
the claims file since the RO issued its last supplemental 
statement of the case in June 2006.  This evidence is 
pertinent to the appellant's claim for service connection for 
the cause of the veteran's death.  See 38 C.F.R. § 19.37.  In 
addition, the appellant has submitted a private medical 
opinion subsequent to the Board hearing, but did not submit a 
waiver of review of such evidence by the agency of original 
jurisdiction (AOJ).  See  38 C.F.R. § 20.1304.  As this claim 
is remanded, the Appeals Management Center (AMC)/RO must 
readjudicate the appellant's claim for service connection for 
the cause of the veteran's death on the basis of all of the 
evidence of record, to include this additional VA and private 
medical evidence.  If the benefit sought on appeal is not 
granted, the appellant must be provided with a supplemental 
statement of the case, which addresses all of the evidence 
received since the June 2006 statement of the case was 
issued.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, rated 60 percent; 
residuals of carcinoma of the prostate, rated 40 percent; 
degenerative arthritis of the lumbar spine, status-post 
fusion with spinal stenosis and disc bulge, rated 40 percent; 
degenerative arthritis of the cervical spine, rated 20 
percent; and chronic renal insufficiency, malaria, a 
bunionectomy of the right small toe, a cyst on the right 
thigh and hemorrhoids, each rated zero percent, for a 
combined service-connected rating of 90 percent; the veteran 
was in receipt of a total disability rating based on 
individual unemployability (TDIU) from November 1994 to 
February 2004.

2.  The record reflects nothing to change the fact that the 
veteran did not have a service-connected disability rated as 
totally disabling or was in receipt of a TDIU for at least 10 
years prior to his death.


CONCLUSION OF LAW

The criteria for payment of DIC under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  The appellant was informed about the information 
and evidence not of record that is necessary to substantiate 
her claim; the information and evidence that VA will seek to 
provide; the information and evidence the claimant is 
expected to provide; and to provide any evidence in her 
possession that pertains to the claim.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection 
claim."  The August 2004 VCAA notification letter was 
furnished to the appellant prior to the October 2004 RO 
decision that is the subject of this appeal; and, therefore, 
notice was timely.

The Board notes that the August 2004 letter failed to provide 
additional notice as required by Dingess and, although the 
appellant was provided such notice with the June 2006 
supplement statement of the case, this notice was not in a 
separate letter and was not timely.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  The Board finds, however, that such failure is 
harmless.  As explained in more detail below, the appellants 
claim for DIC benefits under 38 C.F.R. § 1318 must be denied 
as a matter of law.  See Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  Accordingly, any prejudice raised by 
content or timing deficiencies noted here is rebutted as the 
claim must be denied on the basis of an absence of legal 
merit. 

The Board also finds that all necessary assistance has been 
provided to the appellant.  There is no indication that there 
is additional relevant evidence that has not been obtained.   

Law and Regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).

In interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran would hypothetically 
have been entitled to a different decision in a service- 
connected related issue, based on evidence in the claims 
folder or in VA custody prior to the veteran's death and 
under the law then applicable, or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).

In response, VA amended 38 C.F.R. § 3.22 (the implementing 
regulation for 38 U.S.C. § 1318) in January 2000 to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as an additional 
basis for establishing eligibility.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rule making. 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (Apr. 5, 
2002). 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  The Federal Circuit held that, 
although VA could construe the language of the two statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for CUE 
claims, VA did not address why other grounds for reopening 
closed proceedings (in addition to CUE) should not also be 
allowed.

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of sections 1311 and 
1318 concerning the issue of reopening, and to make a 
rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rule making proceedings.

Following this remand, VA promulgated regulations under both 
sections 1311 and 1318.  See 70 Fed. Reg. 72,211 (Dec. 2, 
2005); 38 C.F.R. § 3.10(f)(3) (2006); 38 C.F.R. § 3.22(b) 
(2006).  The new regulations interpret "entitled to 
receive" to include situations where, during the veteran's 
lifetime, the claim could have been reopened based on CUE, 
and also where reopening could have occurred based on new 
evidence "consisting solely of service department records 
that existed at the time of a prior VA decision but were not 
previously considered by VA."  38 C.F.R. § 3.22(b).  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) 
(NOVA III), the Federal Circuit concluded that VA's 
interpretation of sections 1311(a)(2) and 1318 as allowing 
compensation only in circumstances where the grounds for 
reopening a veteran's claim would provide retroactive relief 
is reasonable.  Consequently, the Court affirmed the 
regulations, and also lifted the stay imposed in NOVA II on 
the processing of claims under sections 1311(a)(2) and 1318.

Factual Background

In a January 1988 rating decision, the RO denied entitlement 
to TDIU.  The veteran appealed this decision, and in November 
1988, the RO issued a statement of the case.  In January 
1989, however, the veteran withdrew his appeal.

In November 1994, the veteran again filed a claim for TDIU.  
In a March 1995 rating decision, the RO denied entitlement to 
a TDIU.  In July 1996, however, the RO issued a rating 
decision granting entitlement to TDIU as of November 1994.  
As noted, the veteran died in February 2004.

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss, rated 60 percent; 
residuals of carcinoma of the prostate, rated 40 percent; 
degenerative arthritis of the lumbar spine, status-post 
fusion with spinal stenosis and disc bulge, rated 40 percent; 
degenerative arthritis of the cervical spine, rated 20 
percent; and chronic renal insufficiency, malaria, a 
bunionectomy of the right small toe, a cyst on the right 
thigh and hemorrhoids, each rated zero percent, for a 
combined service-connected rating of 90 percent.  The veteran 
was in receipt of a TDIU from November 1994 to February 2004.

Analysis

The record shows that the veteran was not rated as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death.  He was not rated as totally 
disabled continuously since his release from active duty and 
for a period of not less than five years immediately 
preceding death.  The veteran was not a former prisoner-of-
war and it is not contended otherwise.  The Board also notes 
that neither the appellant nor her service representative has 
raised a claim of CUE in a final rating decision, pursuant to 
38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 
(1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) 
(emphasizing the pleading requirements for raising, and 
burden of proof for establishing, a CUE claim).   

As the record does not indicate that the veteran was rated 
totally disabled for the requisite period of time, the 
appellant's claim must be denied for a lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996).  Accordingly, 
for the reasons stated above, the Board finds that 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted. 


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied. 




REMAND

The appellant contends, in essence, that the veteran's 
diabetes mellitus materially contributed to his death.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a disability medically shown to be proximately due to or 
the result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of his death, the veteran was service connected 
for bilateral hearing loss, residuals of carcinoma of the 
prostate, degenerative arthritis of the cervical and lumbar 
spine, chronic renal insufficiency, malaria, a bunionectomy 
of the right small toe, a right thigh cyst and hemorrhoids.  

The death certificate reveals that the immediate cause of 
death was cardiorespiratory arrest due to anoxic brain injury 
due to cardiac arrest/ventricular fibrillation.  In an April 
2004 letter, a medical doctor who prepared the death 
certificate reported that he neglected to mention that the 
veteran had a history of diabetes.  He noted that whether the 
diabetes contributed to his arrest was unestablished but that 
the diabetes may have been an underlying cause of death.  The 
claims file includes an amended death certificate that 
indicates that veteran had diabetes and that diabetes was an 
immediate, underlying or contributing cause of or condition 
leading to death.

In an April 2007 letter, the same medical doctor submitted an 
additional letter.  He wrote that he did not recall from 
whence he received the information that the veteran had 
diabetes and he noted that he could not verify firmly whether 
diabetes was present or not.  He noted that he amended the 
death certificate due to the understanding that the presence 
of diabetes increased the likelihood of developing vascular 
disease and increased the likelihood of premature death from 
vascular disease in general.  He opined that it was really 
difficult to establish with certainty whether diabetes was a 
contributing factor in this case.  He noted that it was 
impossible for him to reliably answer how great a role, if 
any, diabetes may have played in the veteran's death.  He 
further opined that, if it was wished to be known if the 
veteran truly had diabetes and how great a role diabetes 
played as a factor in the underlying vascular disease, it 
would be necessary to review records from his previous 
medical care under his primary provider.

Service medical records show that the veteran was evaluated 
for cardiac enlargement.  X-rays taken in January 1971 
revealed that the cardiovascular silhouette was at the upper 
limits of normal size.  In his September 1971 report of 
medical history completed prior to separation from service, 
the veteran noted a history of pain or pressure in the chest 
and palpitation or pounding heart.  This is no indication in 
the record, however, that he was diagnosed as having heart 
disease during service and, during her testimony, the 
appellant reported that the veteran was first diagnosed as 
having a heart problem in about 1980, which is several years 
after the veteran was discharged from service.

The record includes VA medical evidence of a diagnosis of 
diabetes mellitus.  The veteran served in Vietnam.  Diabetes 
mellitus may be service connected on a presumptive basis due 
to presumed exposure to an herbicidal agent while serving in 
Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

As outlined above, the record indicates that the veteran died 
of heart disease.  Although the death certificate was amended 
to reflect that diabetes contributed to the cause of the 
veteran's death, the clinician who prepared the amended death 
certificate reported that it was impossible for him to 
reliably answer how great a role, if any, diabetes may have 
played in the veteran's death.  The clinician indicated that 
records regarding the veteran's treatment for diabetes would 
be instrumental in determining whether his diabetes 
contributed to his death.  While the claims file includes 
medical evidence of diabetes, it does not include any 
treatment records relating to this disease.  The Boards finds 
that a remand is required in order to attempt to obtain 
additional medical records regarding the veteran's treatment 
for diabetes.  38 C.F.R. § 3.159(c)(1)(2) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the appellant an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the appellant of the evidence needed to 
substantiate the claim for service 
connection for the veteran's death.  
Specifically, the letter should: (a) 
inform the appellant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefits sought; (b) 
inform the appellant about the 
information and evidence that VA will 
seek to provide; (c) inform the 
appellant about the information and 
evidence the appellant is expected to 
provide; and (d) request that the 
appellant provide any evidence in the 
appellant's possession that pertains to 
the claim.  

Further, the AMC/RO should provide the 
appellant with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish disability ratings and 
effective dates for the benefit sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO should contact the 
appellant and assist her in obtaining 
any outstanding VA or private medical 
records regarding the veteran's 
diabetes.

3.  Depending upon the appellant's 
response, any and all assistance due must 
then be provided by VA.  

4.  Thereafter, the appellant's claim 
for service connection for the cause of 
the veteran's death must be 
readjudicated on the basis of all of the 
evidence of record (to include the VA 
and private medical evidence associated 
with the claims file after the June 2006 
supplemental statement of the case but 
before the Board's instant decision) and 
all governing legal authority.  If the 
benefit sought on appeal is not granted, 
the appellant must be provided with a 
supplemental statement of the case, 
which addresses all of the evidence 
received since the June 2006 statement 
of the case was issued, to include the 
noted additional VA and private medical 
evidence.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


